IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-89,811-01


                            EX PARTE JUSTIN LOPEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 09-09-12750-A IN THE 79TH DISTRICT COURT
                            FROM JIM WELLS COUNTY


       Per curiam. KELLER , P.J. filed a dissenting opinion, joined by YEARY , J..

                                          OPINION

       Applicant was convicted of capital murder and sentenced to life imprisonment. The Fourth

Court of Appeals affirmed his conviction. Lopez v. State, No. 04-10-00864-CR (Tex. App.—San

Antonio April 26, 2012)(not for publication). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC . art. 11.07.

       Applicant contends that trial counsel was ineffective by failing to investigate and present

witnesses, failing to request a jury instruction on accomplice witness testimony, failing to consult

experts, and failing to object to testimony. Based on the record, the trial court has determined that

trial counsel’s performance was deficient and that Applicant was prejudiced. The trial court also
                                                                                                   2

found that false testimony was used to secure this conviction.

       Relief is granted. Ex parte Weinstein, 421 S.W.3d 656 (Tex. Crim. App. 2014); Strickland

v. Washington, 466 U.S. 668 (1984). The judgment in cause number 09-09-12750-CR in the 79th

District Court of Jim Wells County is set aside, and Applicant is remanded to the custody of the

Sheriff of Jim Wells County to answer the charges as set out in the indictment. The trial court shall

issue any necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: September 16, 2020
Do not publish